Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 31, 2018

                                        No. 04-16-00809-CV

                                          Andrew GOSS,
                                            Appellant

                                                 v.

                                           Shakia GOSS,
                                             Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-02273
                              Honorable Larry Noll, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           Appellant’s motion for rehearing is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court